Citation Nr: 1812879	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-36 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently rated at10 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979 and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a November 2013 medical examination, the Veteran reported that he worked part-time at a liquor store until May 2013, when he had to stop due to knee and low back pain.  Such raises a claim for a TDIU, and the Board has taken jurisdiction over the claim at this time.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a request for a TDIU whether expressly raised by the Veteran or reasonably raised by the record is not a separate claim for benefits, but rather, is part of a claim for increased compensation). 

The Board notes that a claim for service connection for a right and left knee condition was also appealed by the Veteran.  However, in June 2017, and before this appeal was certified to the Board, he withdrew this claim.  As such, these issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During his August 2017 hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits for his back.  The file does not demonstrate that records associated with SSA disability benefits have been requested or obtained. 

The United States Court of Appeals for Veterans claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claim's file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim). 

During the Veteran's November 2013 VA examination, he reported that he has had intermittent lower back pain about two days per week and worked part-time at a liquor store until May 2013 when he had to stop due to low back pain.  Additionally, the examiner concluded that the Veteran's back disorder impacted his ability to work.  The Board has determined that the issue of a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).  Therefore, the Board will remand the issue of TDIU for initial development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c) (2017).  

2. Contact the Veteran and request that he supply any outstanding information pertinent to his claim for TDIU, to include submitting VA Form 21-8940.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the claim should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




